DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I (claims 1-20) in the reply filed on 23 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Arguments
Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that  just because Jing's coating includes silicon dioxide does not mean that Jing's coating is identical in composition as the applicant's coating, and in addition, it does not mean that Jing's coating is identical in structure to the applicant's coating.  The examiner disagrees.  Applicant states in the specification that his coating has the structure of a stable nanocoating made from silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent (specification page 11).  Jing teaches a stable nanocoating (see Jing Tables 1-4) made from various combinations of silicon dioxide and silanes (see Jing Tables 1-4) in a solvent (Jing paragraph 64).  Jing teaches the claimed coating with the same or greater degree of specificity as applicant himself discloses.
Applicant argues that here is no disclosure that Jing's particular composition and structure (which may include silicon dioxide), is "... configured to increase the surface energy of the at least one surface so that atomized theatrical fog particles comprised of glycol wet the at least one surface in a sheeting out manner".  The examiner disagrees.  Jing teaches that his composition is configured to increase the surface energy of a surface (Jing paragraph 33: “The coating compositions of the present invention provide hydrophilicity to a substrate”; hydrophilicity being a synonym for increased surface energy).  Applicant argues that Jing tests wettability with water rather than glycol, but water and glycol are both polar molecules and with thus wet the same types of surfaces; that is, increasing the surface energy or hydrophilicity of a surface increases the wettability of all polar liquids on that surface.  
Applicant argues that there are many different chemical compositions that may be comprised of a silicon derivative or silicon dioxide, and these may be constructed in many different ways.  The examiner disagrees that this is relevant to the case.  Jing does not teach a generic composition that can be constructed in many different ways, it teaches specific compositions constructed as stable nanocoatings that increases the surface energy of a surface.
Applicant argues Jing et al.'s coating does not provide the same function for machine oil that it provides for water.  The examiner respectfully points out that oil is a non-polar molecule and thus does not wet to the same surfaces that polar molecules such as water and glycol do.  Applicant further argues that Jing does not provide the same function for food, paint, dust, and dirt.  The examiner respectfully points out that non-liquids will not wet a surface no matter what the coating is, and in any case the claims do not require any of oil, food, paint, dust, and dirt to wet the surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0119019 A1) in view of Jing et al. (US 2011/0033694 A1).
With respect to claim 1:	Hsu teaches “a theatre light projector (10) comprising: a housing (2); a plurality of light sources (322); and an optical component (4)”.
Hsu does not specifically teach “wherein at least one surface of the optical component has a stable wetting coating which is configured increase the surface energy of the at least one surface so that atomized theatrical fog particles comprised of glycol wet the at least one surface in a sheeting out manner”.
However, Jing inherently teaches “wherein at least one surface of the optical component (“substrate”; see paragraphs 15, 37) has a stable wetting coating (“silica nanoparticle coating composition”; see paragraphs 15-16) which is configured increase the surface energy of the at least one surface so that atomized theatrical fog particles comprised of glycol wet the at least one surface in a sheeting out manner (according to the specification on page 11 “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated”.  Jing’s stable nanocoating is comprised of silicon dioxide (paragraph 15) in a solvent (paragraphs 16, 20, 25) that can be dip coated, sprayed or flow coated (paragraph 48).  Since Jing’s coating is identical in composition as the applicant’s coating, it must necessarily have the same properties.).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by coating it’s optical component with the stable wetting coating of Jing in order to provide an anti-fog property so that water wets the optical component in a sheeting out manner rather than as droplets (Jing paragraph 53).
With respect to claim 2:	Hsu does not specifically teach “wherein the optical component is comprised of polymethyl methacrylate”.
However, Jing teaches “wherein the optical component is comprised of polymethyl methacrylate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using PMMA as taught by Jing as the material of the optical component due to PMMA’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 3:	Hsu does not specifically teach “wherein the optical component is comprised of polycarbonate”.
However, Jing teaches “wherein the optical component is comprised of polycarbonate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using polycarbonateas taught by Jing as the material of the optical component due to polycarbonate’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 4:	Hsu does not specifically teach “wherein the stable wetting coating is comprised of a silicone derivative”.
However, Jing teaches “wherein the stable wetting coating is comprised of a silicone derivative (paragraph 27)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using the silicone derivative in Jing’s stable wetting coating in order to improve binding in the stable wetting coating (Jing paragraph 27).
With respect to claim 5:	Hsu teaches “wherein the optical component is an output window (see Fig. 5)”.
With respect to claim 6:	Hsu teaches “a theatre light projector (10) comprising: a housing (2); a plurality of light sources (322); and an optical component (4)”.
Hsu does not specifically teach “wherein at least one surface of the optical component has a stable wetting coating which is configured to modify the surface energy of the at least one surface so that atomized liquid glycol theatrical fog particles generated by a theatrical fog generating device wet the at least one surface in a sheeting out manner”.
However, Jing inherently teaches “wherein at least one surface of the optical component (“substrate”; see paragraphs 15, 37) has a stable wetting coating (“silica nanoparticle coating composition”; see paragraphs 15-16) which is configured to modify the surface energy of the at least one surface so that atomized liquid glycol theatrical fog particles generated by a theatrical fog generating device wet the at least one surface in a sheeting out manner (according to the specification on page 11 “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated”.  Jing’s stable nanocoating is comprised of silicon dioxide (paragraph 15) in a solvent (pargraphs 16, 20, 25) that can be dip coated, sprayed or flow coated (paragraph 48).  Since Jing’s coating is identical in composition as the applicant’s coating, it must necessarily have the same properties.).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by coating it’s optical component with the stable wetting coating of Jing in order to provide an anti-fog property so that water wets the optical component in a sheeting out manner rather than as droplets (Jing paragraph 53).
With respect to claim 7:	Hsu does not specifically teach “wherein the optical component is comprised of polymethyl methacrylate”.
However, Jing teaches “wherein the optical component is comprised of polymethyl methacrylate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using PMMA as taught by Jing as the material of the optical component due to PMMA’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 8:	Hsu does not specifically teach “wherein the optical component is comprised of polycarbonate”.
However, Jing teaches “wherein the optical component is comprised of polycarbonate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using polycarbonateas taught by Jing as the material of the optical component due to polycarbonate’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 9:	Hsu does not specifically teach “wherein the stable wetting coating is comprised of a silicone derivative”.
However, Jing teaches “wherein the stable wetting coating is comprised of a silicone derivative (paragraph 27)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using the silicone derivative in Jing’s stable wetting coating in order to improve binding in the stable wetting coating (Jing paragraph 27).
With respect to claim 10:	Hsu teaches “wherein the optical component is an output window (see Fig. 5)”.
With respect to claim 11:	Hsu teaches “a method (method of making 10) comprising; placing the optical component (4) in a housing (2) of a theatre light projector (10); and placing a plurality of light sources in the housing of the theatre light projector (322); wherein the plurality of light sources are configured to project light through the optical component (see Fig. 5)”.
Hsu does not specifically teach “applying a stable wetting coating to at least one surface of an optical component; and wherein the stable wetting coating is configured increase the surface energy of the at least one surface so that atomized theatrical fog particles comprised of glycol wet the at least one surface in a sheeting out manner”.
However, Jin inherently teaches “applying a stable wetting coating to at least one surface of an optical component (paragraph 15); and wherein the stable wetting coating is configured increase the surface energy of the at least one surface so that atomized theatrical fog particles comprised of glycol wet the at least one surface in a sheeting out manner (according to the specification on page 11 “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated”.  Jing’s stable nanocoating is comprised of silicon dioxide (paragraph 15) in a solvent (pargraphs 16, 20, 25) that can be dip coated, sprayed or flow coated (paragraph 48).  Since Jing’s coating is identical in composition as the applicant’s coating, it must necessarily have the same properties.).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of making the theatre light projector of Hsu by coating it’s optical component with the stable wetting coating of Jing in order to provide an anti-fog property so that water wets the optical component in a sheeting out manner rather than as droplets (Jing paragraph 53).
With respect to claim 12:	Hsu does not specifically teach “wherein the optical component is comprised of polymethyl methacrylate”.
However, Jing teaches “wherein the optical component is comprised of polymethyl methacrylate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of making the theatre light projector of Hsu by using PMMA as taught by Jing as the material of the optical component due to PMMA’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 13:	Hsu does not specifically teach “wherein the optical component is comprised of polycarbonate”.
However, Jing teaches “wherein the optical component is comprised of polycarbonate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using polycarbonateas taught by Jing as the material of the optical component due to polycarbonate’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 14:	Hsu does not specifically teach “wherein the stable wetting coating is comprised of a silicone derivative”.
However, Jing teaches “wherein the stable wetting coating is comprised of a silicone derivative (paragraph 27)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using the silicone derivative in Jing’s stable wetting coating in order to improve binding in the stable wetting coating (Jing paragraph 27).
With respect to claim 15:	Hsu teaches “wherein the optical component is an output window (see Fig. 5)”.
With respect to claim 16:	Hsu teaches “a method (method of making 10) comprising; placing the optical component (4) in a housing (2) of a theatre light projector (10); and placing a plurality of light sources in the housing of the theatre light projector (322)”.
Hsu does not specifically teach “applying a stable wetting coating to at least one surface of an optical component; and wherein the stable wetting coating is configured to modify the surface energy of the at least one surface so that atomized liquid glycol theatrical fog particles generated by a theatrical fog generating device wet the surface in a sheeting out manner”.
However, Jin inherently teaches “applying a stable wetting coating to at least one surface of an optical component (paragraph 15); and wherein the stable wetting coating is configured to modify the surface energy of the at least one surface so that atomized liquid glycol theatrical fog particles generated by a theatrical fog generating device wet the surface in a sheeting out manner (according to the specification on page 11 “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated”.  Jing’s stable nanocoating is comprised of silicon dioxide (paragraph 15) in a solvent (pargraphs 16, 20, 25) that can be dip coated, sprayed or flow coated (paragraph 48).  Since Jing’s coating is identical in composition as the applicant’s coating, it must necessarily have the same properties.).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of making the theatre light projector of Hsu by coating it’s optical component with the stable wetting coating of Jing in order to provide an anti-fog property so that water wets the optical component in a sheeting out manner rather than as droplets (Jing paragraph 53).
With respect to claim 17:	Hsu does not specifically teach “wherein the optical component is comprised of polymethyl methacrylate”.
However, Jing teaches “wherein the optical component is comprised of polymethyl methacrylate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of making the theatre light projector of Hsu by using PMMA as taught by Jing as the material of the optical component due to PMMA’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 18:	Hsu does not specifically teach “wherein the optical component is comprised of polycarbonate”.
However, Jing teaches “wherein the optical component is comprised of polycarbonate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using polycarbonateas taught by Jing as the material of the optical component due to polycarbonate’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 19:	Hsu does not specifically teach “wherein the stable wetting coating is comprised of a silicone derivative”.
However, Jing teaches “wherein the stable wetting coating is comprised of a silicone derivative (paragraph 27)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using the silicone derivative in Jing’s stable wetting coating in order to improve binding in the stable wetting coating (Jing paragraph 27).
With respect to claim 20:	Hsu teaches “wherein the optical component is an output window (see Fig. 5)”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875